18-10122-jlg                  Doc 251           Filed 03/19/20 Entered 03/19/20 12:02:10      Main Document
                                                             Pg 1 of 2

                                                                                       1325 Avenue of the Americas, 19th Floor
                                                                                               New York, NY 10019
                                                                                        212-752-8000 212-752-8393 fax
                                                                                                        —
                                                                                                   New Jersey
                                                                                                        —
                                                                                                    Delaware
    Nolan E. Shanahan                                                                                   —
    Member                                                                                          Maryland
    Admitted in NY and NJ
                                                                                                        —
                                                                                                       Texas
    Reply to New York Office                                                                            —
    Writer’s Direct Line: 646-563-8935                                                                Florida
    Writer’s Direct Fax: 646-521-2035
    Writer’s E-Mail: NShanahan@coleschotz.com



                                                         March 19, 2020

Via Electronic Case Filing and E-mail

Honorable James L. Garrity
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

              Re:           Penny Ann Bradley
                            Case No. 18-10122 (JLG)


Dear Judge Garrity:

        As you know, this firm represents creditor Atlas Union Corp. (“Atlas”) in connection
with the above-referenced chapter 11 proceeding. We write to join in the request by NSM82
LLC (“NSM”) [Docket No. 250] for an adjournment of all matters scheduled before the Court on
April 1, 2020, including Atlas’ time to oppose the Debtor’s two (2) newly filed motions. See
Docket Nos. 247 and 248. Specifically, Atlas requests that the following matters1 be adjourned
for a minimum of thirty (30) days:

              1.            NSM’s motion to appoint a Chapter 11 trustee pursuant to 11 U.S.C. § 1104(a)
                            [Docket. No. 131] (the “Trustee Motion”), to which Atlas filed a joinder [Docket
                            No. 133];

              2.            The motion by Lewis Berman LLC (“Berman”) to appoint a Chapter 11 Trustee
                            pursuant to 11 U.S.C. § 1104(a) [Docket No. 167] (the “Berman Trustee
                            Motion];2



1
 Atlas takes no position on Debtor’s Motion to Disallow the Claim of Russell Pollack and Lydia Pollack [Docket
No. 183], which is also currently scheduled for April 1, 2020.

2
 Although the contemplated “settlement” between Berman and the Debtor provides for the withdrawal of the
Berman Trustee Motion if that settlement is approved, the Berman Trustee Motion remains pending before the
Court.

                                                       www.coleschotz.com
52031/0003-20042224v1
18-10122-jlg        Doc 251       Filed 03/19/20 Entered 03/19/20 12:02:10                     Main Document
                                               Pg 2 of 2
Cole Schotz P.C.

Honorable James L. Garrity
March 19, 2020
Page 2

         3.        Debtor’s Motion to Disallow Atlas’ Claim [Docket No. 172] (the “Claim
                   Objection”);

         4.        The U.S. Trustee’s motion to convert the Debtor’s Chapter 11 case to a Chapter 7
                   liquidation [Docket. No. 185] (the “Motion to Convert”);

         5.        Debtor’s motion to approve a purported settlement of Berman’s claim pursuant to
                   Fed. R. Bankr. P. 9019 [Docket. No. 247] (the “9019 Motion”); and

         6.        Debtor’s motion to dismiss this Chapter 11 case pursuant to 11 U.S.C. § 1112(b)
                   [Docket. No. 248] (the “Renewed Motion to Dismiss”).

       As pointed out by NSM in its correspondence to Your Honor, the Trustee Motion and the
Motion to Convert, along with the Berman Trustee Motion and the Claim Objection, have been
pending for several months and have been adjourned multiple times at the Debtor’s request.
These adjournment requests have been the Debtor’s course of conduct in this Chapter 11 case, as
demonstrated by her prior motion to dismiss this case [Docket No. 35] which was originally filed
March 30, 2018 and adjourned multiple times before finally being withdrawn on July 2, 2019
[Docket No. 124], over a year later. Any exigency claimed by Debtor is belied by her course of
conduct and should be rejected.

        Given the numerous issues raised in the 9019 Motion and the Renewed Motion to
Dismiss, including the Debtor’s lack of good faith and her manipulation of the bankruptcy
process for the past two (2) years, Atlas expects to object to those motions and will be seeking
discovery in connection therewith, including the Debtor’s deposition.3 For these reasons, as well
as the unprecedented interruption of business on a global scale caused by the COVID-19
pandemic, Atlas joins in NSM’s application to adjourn all matters for at least thirty (30) days.

         We thank the Court for its consideration.


                                                                Respectfully submitted,


                                                                /s/ Nolan E. Shanahan

                                                                Nolan E. Shanahan


NES:dlr

cc:      All counsel of record via e-mail

3
 It must also be noted that the Debtor still has not provided complete written responses, or appeared for her
deposition, in connection with the Rule 2004 subpoena issued by Atlas last year pursuant to this Court’s Order,
dated March 28, 2019 [Docket No. 85].

52031/0003-20042224v1
